Citation Nr: 0736054	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  01-08 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for pes planus and plantar fasciitis with 
calcaneal spur and hyperkeratotic lesions, right foot. 

2.  Entitlement to an effective date prior to January 6, 
2000, for the award of service connection for pes planus and 
plantar fasciitis with calcaneal spur and hyperkeratotic 
lesions, right foot, evaluated as 20 percent disabling.

3.  Entitlement to an effective date prior to January 6, 
2000, for the award of service connection for pes planus and 
plantar fasciitis with hyperkeratotic lesions, left foot, 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to July 
1992.

The instant appeal arose from an October 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Nashville, Tennessee, which granted a claim for 
service connection for a calcaneal spur of the right foot and 
assigned a disability evaluation of 0 percent.  The earlier 
effective date issues arose from a March 2004 rating decision 
which granted service connection for pes planus, plantar 
fasciitis, and hyperkeratotic lesions of the right and left 
feet; recharacterized the service-connected right foot 
disability; and assigned a 20 percent disability evaluation 
for each foot.

The Board notes that the veteran appealed a number of other 
issues; however, in a July 2005 written statement, he 
withdrew all issues on appeal with the exception of the three 
issues listed on the first page of this decision.

The issue of entitlement to an initial disability rating in 
excess of 20 percent for pes planus and plantar fasciitis 
with calcaneal spur and hyperkeratotic lesions, right foot, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision of November 1994 denied the veteran's 
claims for service connection for bilateral fallen arches and 
a right calcaneal spur.  The veteran was properly notified of 
the rating decision, including his appeal rights, and he did 
not appeal that decision.

2.  The veteran has not pointed to any specific error of fact 
or any error in the application of the law which is such that 
it would compel the conclusion that the result would have 
been manifestly different in November 1994, but for the 
error.

3.  On January 6, 2000, the veteran filed a claim to reopen 
his claim for service connection for a bilateral foot 
disorder.


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than January 6, 2000, for the grant of service connection and 
the assignment of a 20 percent rating for pes planus and 
plantar fasciitis with calcaneal spur and hyperkeratotic 
lesions, right foot, and for pes planus and plantar fasciitis 
with hyperkeratotic lesions, left foot. 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(b)(2)(i), (q)(ii), and (r) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the veteran's 
claims for service connection for left and right foot 
disorders, specifically a right calcaneal spur and bilateral 
flat feet, were previously denied in a November 1994 rating 
decision.  Previous determinations, which are final and 
binding, will be accepted as correct in the absence of clear 
and unmistakable error (CUE).  38 C.F.R. § 3.105(a) (2007).  

The United States Court of Appeals for Veterans Claims (CAVC 
or Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were later evaluated), or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be 'undebatable' 
and of the sort 'which, had it not been made, would have 
manifestly changed the outcome at the time it was made'; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).

The veteran does not contend, nor does the evidence show, any 
basis for a finding of clear and unmistakable error in the 
November 1994 rating decision.  His representative's 
testimony that "there was sufficient cumulative evidence in 
the record to warrant entitlement to service connection" at 
the time of the November 1994 rating decision does not rise 
to the level of clear and unmistakable error.  It is, in 
essence, a disagreement as to how the facts were later 
evaluated, and the Court has specifically found that such 
assertions do not rise to the level of CUE.  Id.

The veteran testified that he in fact did appeal the November 
1994 rating decision by filing a notice of disagreement 
(NOD).  However, a close review of the claims folders does 
not reveal any NOD filed in connection with the 1994 denial.  
The Board finds, however, that the veteran's mere assertion 
that he mailed the NOD is not sufficient to rebut the 
presumption of regularity in the administrative process.  
There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties," like filing incoming mail.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

Accordingly, the pertinent regulation states that with a 
reopened claim, as here, where the new and material evidence 
is received after a final disallowance, the effective date is 
the date of receipt of the new claim or date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400(q)(ii) and (r) 
(2007). 

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits." 38 C.F.R. § 3.155(a) (2007).  
Significantly, such an informal claim must identify the 
benefit sought.  Id.  VA must look to all communications from 
a claimant that may be interpreted as applications or claims 
- formal and informal - for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).

The Board has scoured the record for evidence of a reopened 
claim for service connection for a bilateral foot disorder 
since the veteran was advised of the November 1994 denial of 
service connection for a bilateral foot disorder by letter 
dated December 9, 1994.  However, there is no document, until 
a written statement from the veteran received at the RO on 
January 6, 2000, which requested a determination of 
entitlement, or evidence a belief in entitlement, to service 
connection for bilateral foot disorders.  

In this case, no earlier correspondence from the veteran 
between December 1994 and January 2000 showed a clear intent 
on his part to request entitlement to service connection for 
a left or right foot disorder.  There was, therefore, nothing 
that VA could construe as "evidencing a belief in 
entitlement" to compensation for a left or right foot 
disorder during this period.

The veteran, in his May 2004 written request for an earlier 
effective date, stated that he did not agree with the January 
6, 2000, effective date that had been assigned because his 
first foot symptoms appeared in 1985, during his military 
service.  As was explained by the undersigned Veterans Law 
Judge during the veteran's September 2007 hearing, VA 
benefits are never paid for any period in which a veteran is 
on active duty.  In this case, the veteran separated from 
service in 1992, so the day after his discharge is the 
earliest effective date possible, assuming the claim was 
granted based on a claim for benefits filed within the first 
year of separation from service.  38 C.F.R. § 3.400 (2007).

However, as noted above, the right and left foot disorder 
claims were based on claims to reopen filed in 2000, several 
years after his separation from service.  While the Board is 
aware of the veteran's contentions, it is bound by the 
pertinent VA regulations which reveal that the effective date 
of a claim to reopen, as here, is the date of receipt of the 
new claim or date entitlement arose, whichever is later. 38 
C.F.R. § 3.400(q)(ii) and (r) (2007).

When the veteran filed his claim for left and right foot 
disorders on January 6, 2000, it was a claim to reopen since 
there was a prior final disallowance of this claim, as 
discussed above.  Pursuant to 38 C.F.R. § 3.400, the veteran 
is not entitled to an effective date any earlier than January 
6, 2000, for the grant of service connection for pes planus 
and plantar fasciitis with calcaneal spur and hyperkeratotic 
lesions, right foot, and for pes planus and plantar fasciitis 
with hyperkeratotic lesions, left foot.

Therefore, after a thorough review of the evidence of record, 
the Board concludes that the veteran did not submit an 
informal claim for service connection for a bilateral foot 
disorder that remained unadjudicated at any time prior to 
January 6, 2000.  The informal claim to reopen his claim for 
service connection for this condition was received on January 
6, 2000.  In light of the foregoing, the Board concludes that 
an effective date earlier than January 6, 2000, is not 
warranted in this case under VA regulations governing 
effective dates for awards based on an original claim for 
service connection or a reopened claim. 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(b)(2)(i), (q)(ii), and (r) 
(2007).

Duty to notify and assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal (the August 2000 denial of a 
claim to reopen a claim for flat feet) was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  
Notice letters were issued in November 2003 and May 2005.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  An adequate notice letter was 
issued in November 2003, prior to the March 2004 grant of 
service connection.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and private treatment records.  The veteran submitted 
additional private treatment records and was provided an 
opportunity to set forth his or her contentions during the 
hearing before the undersigned Veterans Law Judge.  As the 
issues addressed in this decision focus on earlier effective 
dates, no VA examination was necessary.  Significantly, 
neither the appellant nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




ORDER

Entitlement to an effective date earlier than January 6, 
2000, for the grant of service connection and a 20 percent 
rating for pes planus and plantar fasciitis with calcaneal 
spur and hyperkeratotic lesions, right foot, and for pes 
planus and plantar fasciitis with hyperkeratotic lesions, 
left foot, is denied.


REMAND

With regard to the initial rating claim for the right foot, 
the veteran testified that he had received treatment, 
including surgical treatment, at the Memphis Orthopaedic 
Group.  These records are pertinent to the claim on appeal 
and must be associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization from the veteran, obtain 
copies of all right foot treatment records 
from the Memphis Orthopaedic Group, 
Administrative Offices, 3980 New Covington 
Pike, Suite 203, Memphis, TN  38128.

2.  Associate any pertinent VA treatment 
records with the claims folder, 
particularly treatment records from the 
Memphis, Tennessee VA Medical Center (MC) 
developed since August 2006.

3.  Then, readjudicate the initial rating 
claim on appeal.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  The veteran should be 
given the opportunity to respond to the 
SSOC before the case is returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


